

114 S1005 IS: Health Coverage Tax Credit Extension Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1005IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend and modify the credit for health insurance
			 costs of certain eligible individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Health Coverage Tax Credit Extension Act of 2015. 2.Extension and modification of Health Coverage Tax Credit (a)ExtensionSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking before January 1, 2014 and inserting before January 1, 2020.
 (b)Coordination with credit for coverage under a qualified health planSubsection (g) of section 35 of the Internal Revenue Code of 1986 is amended— (1)by redesignating paragraph (11) as paragraph (13), and
 (2)by inserting after paragraph (10) the following new paragraphs:  (11)Election (A)In generalA taxpayer may elect to have this section apply for any eligible coverage month.
 (B)Timing and applicability of electionExcept as the Secretary may provide— (i)an election to have this section apply for any eligible coverage month in a taxable year shall be made not later than the due date (including extensions) for the return of tax for the taxable year, and
 (ii)any election for this section to apply for an eligible coverage month shall apply for all subsequent eligible coverage months in the taxable year and, once made, shall be irrevocable with respect to such months.
								(12)Coordination with premium tax credit
 (A)In generalAn eligible coverage month to which the election under paragraph (11) applies shall not be treated as a coverage month (as defined in section 36B(c)(2)) for purposes of section 36B with respect to the taxpayer.
 (B)Coordination with advance payments of premium tax creditIn the case of a taxpayer who makes the election under paragraph (11) with respect to any eligible coverage month in a taxable year or on behalf of whom any advance payment is made under section 7527 with respect to any month in such taxable year—
 (i)the tax imposed by this chapter for the taxable year shall be increased by the excess, if any, of—
 (I)the sum of any advance payments made on behalf of the taxpayer under section 1412 of the Patient Protection and Affordable Care Act and section 7527 for months during such taxable year, over
 (II)the sum of the credits allowed under this section (determined without regard to paragraph (1)) and section 36B (determined without regard to subsection (f)(1) thereof) for such taxable year, and
 (ii)section 36B(f)(2) shall not apply with respect to such taxpayer for such taxable year, except that if such taxpayer received any advance payments under section 7527 for any month in such taxable year and is later allowed a credit under section 36B for such taxable year, then section 36B(f)(2) shall be applied by substituting the amount determined under clause (i) for the amount determined under section 36B(f)(2)(A)..
				(c)Extension of advance payment program
 (1)In generalSubsection (a) of section 7527 of the Internal Revenue Code of 1986 is amended by striking August 1, 2003 and inserting the date that is 1 year after the date of the enactment of the Health Coverage Tax Credit Extension Act of 2015. (2)Conforming amendmentParagraph (1) of section 7527(e) of such Code is amended by striking occurring and all that follows and inserting “occurring—
					
 (A)after the date that is 1 year after the date of the enactment of the Health Coverage Tax Credit Extension Act of 2015, and (B)prior to the first month for which an advance payment is made on behalf of such individual under subsection (a)..
				(d)Individual insurance treated as qualified health insurance without regard to enrollment date
 (1)In generalSubparagraph (J) of section 35(e)(1) of the Internal Revenue Code of 1986 is amended by striking insurance if the eligible individual and all that follows through For purposes of and inserting insurance. For purposes of. (2)Special ruleSubparagraph (J) of section 35(e)(1) of such Code, as amended by paragraph (1), is amended by striking insurance. and inserting insurance (other than coverage enrolled in through an Exchange established under the Patient Protection and Affordable Care Act)..
 (e)Conforming amendmentSubsection (m) of section 6501 of the Internal Revenue Code of 1986 is amended by inserting , 35(g)(11) after 30D(e)(4). (f)Effective date (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to coverage months in taxable years beginning after December 31, 2013.
 (2)Plans available on individual market for use of tax creditThe amendment made by subsection (d)(2) shall apply to coverage months in taxable years beginning after December 31, 2015.
 (3)Transition ruleNotwithstanding section 35(g)(11)(B)(i) of the Internal Revenue Code of 1986 (as added by this Act), an election to apply section 35 of such Code to an eligible coverage month (as defined in section 35(b) of such Code) (and not to claim the credit under section 36B of such Code with respect to such month) in a taxable year beginning after December 31, 2013, and before the date of the enactment of this Act—
 (A)may be made at any time on or after such date of enactment and before the expiration of the 3-year period of limitation prescribed in section 6511(a) with respect to such taxable year; and
 (B)may be made on an amended return. 3.Agency outreachAs soon as possible after the date of the enactment of this Act, the Secretaries of the Treasury, Health and Human Services, and Labor (or such Secretaries' delegates) and the Director of the Pension Benefit Guaranty Corporation (or the Director's delegate) shall carry out programs of public outreach, including on the Internet, to inform potential eligible individuals (as defined in section 35(c)(1) of the Internal Revenue Code of 1986) of the extension of the credit under section 35 of the Internal Revenue Code of 1986 and the availability of the election to claim such credit retroactively for coverage months beginning after December 31, 2013.